UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: December 31, 2007 Item 1. Schedule of Investments: Putnam International New Opportunities Fund The fund's portfolio 12/31/07 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Advertising and Marketing Services (0.5%) JC Decaux SA (France) 104,264 Aerospace and Defense (0.4%) MTU Aero Engines Holding AG (Germany) 64,718 Airlines (0.6%) Air Arabia (United Arab Emirates) (NON) 9,512,322 Automotive (2.7%) Piaggio & C. SpA (Italy) 1,385,204 4,659,975 Piaggio & C. SpA 144A (Italy) 63,722 214,368 Porsche AG (Preference) (Germany) 4,762 9,582,905 Suzuki Motor Corp. (Japan) 298,300 8,997,767 Banking (8.7%) Banco Santander Central Hispano SA (Spain) 744,785 16,067,934 Bank of Cyprus PCL (Cyprus) 411,760 7,545,956 Barclays PLC (United Kingdom) 380,998 3,848,283 China Merchants Bank Co., Ltd. (China) 1,331,000 5,368,230 DBS Group Holdings, Ltd. (Singapore) 247,000 3,500,278 Julius Baer Holding, Ltd. Class B (Switzerland) 204,285 16,591,107 Oversea-Chinese Banking Corp. (Singapore) 895,000 5,164,455 Suncorp-Metway, Ltd. (Australia) 333,010 4,923,024 Swedbank AB (Sweden) 119,100 3,339,223 Toronto-Dominion Bank (Canada) 135,100 9,458,497 Basic Materials (0.4%) Anglo American PLC (United Kingdom) 64,356 Beverage (1.6%) Britvic PLC (United Kingdom) 665,094 4,545,247 Coca-Cola Hellenic Bottling Co., SA (Greece) 151,880 6,543,108 Pernod-Ricard SA (France) 11,848 2,724,948 Biotechnology (0.4%) Basilea Pharmaceutical AG (Switzerland) (NON) 5,356 1,035,976 Basilea Pharmaceutical AG144A (Switzerland) (NON) 10,757 2,080,657 Broadcasting (0.8%) British Sky Broadcasting PLC (United Kingdom) 576,488 Cable Television (1.0%) Rogers Communications Class B (Canada) 201,000 Chemicals (1.9%) Bayer AG (Germany) 93,229 8,488,190 K&S AG (Germany) 33,500 7,889,966 Commercial and Consumer Services (1.9%) Aggreko PLC (United Kingdom) 316,822 3,310,016 Bureau Veritas SA 144A (France) (NON) 73,260 4,324,890 De La Rue PLC (United Kingdom) 277,525 5,353,161 Melco International Development, Ltd. (Hong Kong) 2,735,000 4,077,896 Communications Equipment (2.4%) Nokia OYJ (Finland) 552,190 Computers (1.0%) Research in Motion, Ltd. (Canada) (NON) 80,325 Construction (1.6%) Holcim, Ltd. (Switzerland) 84,703 8,992,491 Kajima Corp. (Japan) 891,000 2,926,278 Sika AG (Switzerland) 1,140 2,141,125 Consumer Goods (2.9%) Reckitt Benckiser PLC (United Kingdom) 367,042 21,142,896 Uni-Charm Corp. (Japan) 68,400 4,319,280 Consumer Services (0.9%) Alibaba.com, Ltd. (China) (NON) 2,008,500 7,122,066 Alibaba.com, Ltd. 144A (China) (NON) 140,000 496,435 Distribution (1.5%) Jeronimo Martins, SGPS, SA (Portugal) 1,133,158 8,876,472 Olam International, Ltd. (Singapore) 1,676,000 3,294,635 Olam International, Ltd. 144A (Singapore) 631,000 1,240,403 Electric Utilities (4.1%) Enel SpA (Italy) 620,604 7,314,757 RWE AG (Germany) 106,200 14,860,863 Scottish and Southern Energy PLC (United Kingdom) 265,057 8,585,116 Suez SA (France) 72,790 4,927,163 Electrical Equipment (2.8%) Legrand SA (France) 122,314 4,148,724 Nexans SA (France) 26,447 3,270,831 Siemens AG (Germany) 51,406 8,058,875 Tognum AG (Germany) (NON) 143,476 4,285,607 Zumtobel AG (Austria) 123,735 4,435,207 Electronics (5.2%) LG Electronics, Inc. (South Korea) 49,990 5,266,285 Rotork PLC (United Kingdom) 249,407 4,759,693 Samsung Electronics Co., Ltd. (South Korea) 32,787 19,276,068 Shinko Electric Industries (Japan) 396,200 8,013,937 Toshiba Corp. (Japan) 1,056,000 7,897,534 Energy (2.8%) Saipem SpA (Italy) 381,632 15,162,966 Technicas Reunidas SA (Spain) 53,078 3,360,187 Technicas Reunidas SA 144A (Spain) 101,396 6,419,035 Energy (Other) (1.2%) Renewable Energy Corp. AS (Norway) (NON) 213,770 Engineering & Construction (0.5%) Vinci SA (France) 55,127 Financial (3.3%) Hong Kong Exchanges and Clearing, Ltd. (Hong Kong) 115,000 3,234,158 London Stock Exchange Group PLC 144A (United Kingdom) 94,540 3,696,905 ORIX Corp. (Japan) 37,780 6,336,223 Shinhan Financial Group Co., Ltd. (South Korea) 133,850 7,681,978 Singapore Exchange, Ltd. (Singapore) 653,000 5,968,867 Sony Financial Holdings, Inc. 144A (Japan) (NON) 589 2,245,148 Food (2.9%) Barry Callebaut AG (Switzerland) (NON) 5,809 4,397,728 Nestle SA (Switzerland) 44,974 20,590,422 Forest Products and Packaging (0.3%) Smurfit Kappa PLC (Ireland) (NON) 141,299 2,314,317 Smurfit Kappa PLC 144A (Ireland) (NON) 43,799 717,378 Gaming & Lottery (1.4%) Aristocrat Leisure, Ltd. (Australia) 372,355 3,657,722 Greek Organization of Football Prognostics (OPAP) SA (Greece) 122,495 4,883,746 IG Group Holdings PLC (United Kingdom) 494,893 3,958,417 Insurance (7.1%) Allianz SE (Germany) 37,034 7,910,120 ING Canada, Inc. (Canada) 178,000 7,104,221 ING Groep NV (Netherlands) 246,417 9,604,799 Prudential PLC (United Kingdom) 743,821 10,425,485 QBE Insurance Group, Ltd. (Australia) 166,937 4,857,462 Zurich Financial Services AG (Switzerland) 74,757 21,981,455 Machinery (3.7%) Alstom (France) 62,066 13,170,855 Disco Corp. (Japan) 60,600 3,375,791 Fanuc, Ltd. (Japan) 33,300 3,258,114 Komatsu, Ltd. (Japan) 112,400 3,047,941 OKUMA Corp. (Japan) 219,000 2,353,302 Sumitomo Heavy Industries, Ltd. (Japan) 737,000 6,791,210 Manufacturing (1.3%) Cookson Group PLC (United Kingdom) 298,970 4,160,766 Glory, Ltd. (Japan) 312,800 7,284,086 Media (0.4%) Astral Media, Inc. (Canada) 83,000 Metals (4.0%) Barrick Gold Corp. (Canada) 45,758 1,925,828 BHP Billiton, Ltd. (Australia) 219,336 7,680,763 Rio Tinto PLC (United Kingdom) 119,646 12,499,133 Rio Tinto, Ltd. (Australia) 111,458 12,994,194 Natural Gas Utilities (0.5%) Centrica PLC (United Kingdom) 567,015 Oil & Gas (5.2%) BP PLC (United Kingdom) 741,517 9,042,475 Statoil ASA (Norway) 149,150 4,612,151 Total SA (France) 389,568 32,284,758 Pharmaceuticals (5.9%) Astellas Pharma, Inc. (Japan) 291,100 12,736,908 Novartis AG (Switzerland) 189,724 10,327,163 Roche Holding AG (Switzerland) 34,210 5,887,778 Takeda Pharmaceutical Co., Ltd. (Japan) 102,900 6,032,810 Terumo Corp. (Japan) 228,600 12,078,217 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 94,100 4,373,768 Power Producers (0.5%) SembCorp Industries, Ltd. (Singapore) 1,136,800 Publishing (0.5%) Schibsted ASA (Norway) 94,650 Retail (2.4%) Tesco PLC (United Kingdom) 1,552,084 14,613,883 Woolworths, Ltd. (Australia) 202,912 6,014,404 Schools (1.5%) New Oriental Education & Technology Group ADR (China) (NON) 118,300 9,533,797 Raffles Education Corp., Ltd. (Singapore) 1,779,000 3,743,491 Software (1.2%) Capcom Co., Ltd. (Japan) 185,200 4,755,386 Trend Micro, Inc. (Japan) 153,500 5,518,548 Technology Services (0.8%) United Internet AG (Germany) 281,655 Telecommunications (5.0%) Carphone Warehouse Group PLC (The) (United Kingdom) (S) 1,165,127 7,925,010 Koninklijke (Royal) KPN NV (Netherlands) 289,492 5,228,241 NII Holdings, Inc. (NON) 57,700 2,788,064 StarHub, Ltd. (Singapore) 2,242,000 4,354,248 Telefonica SA (Spain) 574,761 18,548,623 Vodafone Group PLC (United Kingdom) 1,276,472 4,743,804 Textiles (0.9%) Gildan Activewear, Inc. (Canada) (NON) 181,800 Tobacco (1.9%) BAT Industries PLC (United Kingdom) 234,190 9,195,287 Japan Tobacco, Inc. (Japan) 1,218 7,243,094 Toys (0.8%) Nintendo Co., Ltd. (Japan) 11,200 Transportation (0.5%) DP World, Ltd. (United Arab Emirates) (NON) 1,068,283 1,271,257 DP World, Ltd. 144A (United Arab Emirates) (NON) 2,253,850 2,682,082 Total common stocks (cost $762,510,145) SHORT-TERM INVESTMENTS (1.9%)(a) Principal amount/shares Value Short-term investment held as collateral for loaned securities with a yield of 0.95% and a due date of January 2, 2008 (d) $7,473,993 $7,473,600 Putnam Prime Money Market Fund (e) 9,237,149 9,237,149 Total short-term investments (cost $16,710,749) TOTAL INVESTMENTS Total investments (cost $779,220,894) (b) FORWARD CURRENCY CONTRACTS TO BUY at 12/31/07 (aggregate face value $200,173,514) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $55,278,112 $56,265,112 1/16/08 $(987,000) British Pound 5,815,624 5,952,514 3/19/08 (136,890) Canadian Dollar 26,998,815 27,423,092 1/16/08 (424,277) Euro 57,033,567 57,376,172 3/19/08 (342,605) Japanese Yen 22,875,777 22,600,574 2/20/08 275,203 Norwegian Krone 20,888,491 20,672,555 3/19/08 215,936 Swedish Krona 7,314,210 7,354,556 3/19/08 (40,346) Swiss Franc 2,565,962 2,528,939 3/19/08 37,023 Total FORWARD CURRENCY CONTRACTS TO SELL at 12/31/07 (aggregate face value $175,873,603) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,315,938 $4,327,679 1/16/08 $11,741 British Pound 11,662,544 11,782,687 3/19/08 120,143 Canadian Dollar 27,488,594 27,821,980 1/16/08 333,386 Euro 4,522,366 4,499,011 3/19/08 (23,355) Japanese Yen 54,394,845 53,827,866 2/20/08 (566,979) Norwegian Krone 2,407,508 2,398,990 3/19/08 (8,518) Swedish Krona 11,288,230 11,344,977 3/19/08 56,747 Swiss Franc 59,484,946 59,870,413 3/19/08 385,467 Total NOTES (a) Percentages indicated are based on net assets of $873,011,077 . (b) The aggregate identified cost on a tax basis is $779,652,909, resulting in gross unrealized appreciation and depreciation of $141,023,394 and $32,438,359, respectively, or net unrealized appreciation of $108,585,035. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At December 31, 2007, the value of securities loaned amounted to $7,100,573. The fund received cash collateral of $7,473,600 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $132,375 for the period ended December 31, 2007. During the period ended December 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $78,452,262 and $86,982,289, respectively. (S) Securities on loan, in part or in entirety, at December 31, 2007. At December 31, 2007, liquid assets totaling $23,839,946 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at December 31, 2007: (as a percentage of Portfolio Value) Australia 4.6% Austria 0.5 Canada 5.5 China 2.6 Cyprus 0.9 Finland 2.4 France 8.3 Germany 8.1 Greece 1.3 Hong Kong 0.8 Israel 0.5 Italy 3.1 Japan 13.8 Netherlands 1.7 Norway 2.2 Portugal 1.0 Singapore 3.6 South Korea 3.7 Spain 5.0 Switzerland 10.7 United Arab Emirates 1.0 United Kingdom 16.6 United States 1.4 Other 0.7 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities.
